                              IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         WESTERN DIVISION
                                        Case No. 5: 18-cv-00445-M
       ANTHONY BLUE, as the Administrator of )
      the Estate of James E. Blue, Sr.,              )
                                                        )
                                         Plaintiff,     )                   OPINION
                                                        )                  AND ORDER
      V.                                                )
                                            )
      RANDY L. HILL, RUAN TRANSPORT )
      CORP. , and AIRGAS USA, LLC,          )
                                            )
                                Defendants. )

           This matter comes before the court on Defendants' Motion for Partial Summary Judgment as to

Christopher Jarvis Blue' s Lack of Entitlement to Damages, filed July 16, 2019 [DE-29]. For the reasons

stated below, Defendants' motion is GRANTED.

           I.      Background

           Early in the evening on November 23 , 2017, Defendant Randy L. Hill was driving a tractor pulling

a trailer on Interstate 85 near Oxford, North Carolina, when his tractor-trailer collided with a truck driven

by James E. Blue, Sr. ("Decedent"). [DE-1 -5, DE-12 ,r,r 21 , 26] Decedent died later that evening. [DE-1-

5, DE-12 ,r,r 3, 27]

           Plaintiff Anthony Blue, the Administrator of Decedent' s estate, filed a complaint in Vance County,

North Carolina Superior Court on August 6, 2018, seeking compensatory and punitive damages in

connection with Decedent' s allegedly-wrongful death. [DE-1-5] Plaintiff sued Hill individually alleging

that Hill's negligence, gross negligence, and/or willful and wanton disregard for Decedent's safety was a

proximate cause of the collision, and sued Defendants Ruan Transport Co. ("Ruan") and Airgas USA, LLC




                                                        1

                  Case 5:18-cv-00445-M Document 70 Filed 05/12/20 Page 1 of 8
("Airgas") alleging that they are vicariously liable for Hill's conduct.' [DE-1-5]

        On September 13, 2018, Defendants filed a notice of removal in this court, invoking the court's

diversity jurisdiction under 28 U.S.C. § 1332.2 [DE-I] Defendants then answered the complaint on

September 19, 2018. [DE-12]

        Discovery ensued. On July 16, 2019, before the discovery period ordered by the court had expired,

Defendants filed their Motion for Partial Summary Judgment as to Christopher Jarvis Blue's Lack of

Entitlement to Damages (the "Motion") under Federal Rule of Civil Procedure 56 ("Rule 56"). [DE-29] In

their brief in support, Defendants argued that they were not responsible for any damages that might be

claimed by Decedent's son Christopher Jarvis, who Plaintiff had identified in an interrogatory response as

one of Decedent' s putative heirs.        [DE-30; DE-32-2]         Defendants argued that (1) North Carolina's

wrongful-death statute only allows persons entitled to take in intestacy to recover in an action for wrongful

death and (2) Plaintiff cannot forecast evidence that Jarvis was entitled to take under North Carolina's

intestate-succession statute. [DE-30] Plaintiff argued in opposition that the Motion was improper because

it "does not seek judgment as a matter of law on any claim asserted by Plaintiff, nor does it seek judgment

as a matter of law on any defense asserted by Defendants[,]" but instead "seeks an evidentiary ruling on

testimony to be offered by a witness at trial, which will not affect the merits of any party's claim or defense

at issue in this case[.]" [DE-34 at 3-4] Plaintiff also argued that the discovery period had not yet expired,

and stated that he was still seeking discovery regarding Jarvis. [DE-34 at 4-5]

        The discovery period closed on August 30, 2019. [DE-15] On April 6, 2020, the court entered an




    1 Plaintiff also sued Airgas Specialty Products, Inc. in the complaint, but the parties thereafter stipulated to
    that defendant ' s dismissal. [DE-11]

    2Although Defendants' initial notice of removal [DE-1] insufficiently alleged facts sufficient to satisfy the
    court that it has jurisdiction over the dispute under 28 U.S .C. § 1332, Defendants subsequently filed an
    amended notice of removal containing sufficient allegations for the exercise of diversity jurisdiction. [DE-
    68]
                                                           2

               Case 5:18-cv-00445-M Document 70 Filed 05/12/20 Page 2 of 8
order directing the parties to file a joint status report setting forth their positions regarding, inter alia,

whether the Motion is "ripe for adjudication in light of the materials already submitted by the parties in

support of and opposition thereto." [DE-67] The parties filed their joint status report on April 20, 2020

and, inter alia, stated their positions that the Motion is ripe for adjudication without mentioning any further

materials the parties wished that the court would consider. [DE-69]

        II.     Legal standards

       "A party may move for summary judgment, identifying each claim or defense - or the part of each

claim or defense - on which summary judgment is sought." Fed. R. Civ. P. 56(a). A party moving for

summary judgment on a claim or defense or part thereof bears the burden of "show[ing] that there is no

genuine dispute as to any material fact and [that] the movant is entitled to judgment as a matter oflaw" on

that claim or defense or part thereof. Id. Within the meaning of Rule 56: (1) a fact is "material" if a jury' s

decision regarding the fact' s existence or nonexistence "might affect the outcome of the suit under the

governing law"; and (2) a dispute about a material fact is "genuine" if the "evidence is such that a reasonable

jury could return a verdict for the nonmoving party" with respect to that fact. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).

       The movant "bears the initial responsibility of informing the district court of the basis for its motion,

and identifying those portions of [the record] which [the movant] believes demonstrate the absence of a

genuine issue of material fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The movant may

demonstrate the absence of a genuine dispute as to a material fact by: (1) "citing to particular parts of

materials in the record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions, interrogatory

answers, or other materials[,]" Fed. R. Civ. P. 56(c)(l)(A); or (2) showing that the record "do[es] not

establish the absence or presence of a genuine dispute, or that [the nonmovant] cannot produce admissible



                                                       3

               Case 5:18-cv-00445-M Document 70 Filed 05/12/20 Page 3 of 8
evidence to support the fact[,]" Fed. R. Civ. P. 56(c)(l)(B).

        The Fourth Circuit has said:

               When the moving party has carried its burden, the nonmoving party must come
               forward with evidence which shows more than some metaphysical doubt that
               genuine and material factual issues exist. A mere scintilla of evidence presented
               by the nonmoving party is insufficient to circumvent summary judgment. Rather,
               the nonmoving party must convince the court that upon the record taken as a
               whole[3l a rational trier of fact could find for the nonmoving party.

Austin v. Clark Equip. Co., 48 F.3d 833 , 836 (4th Cir. 1995) (internal quotation marks and citations

omitted). The nonmovant is entitled "to have the credibility of his evidence as forecast assumed, his version

of all that is in dispute accepted, [and] all internal conflicts in [the evidence] resolved favorably to him[.]"

Charbonnages de France v. Smith, 597 F .2d 406, 414 (4th Cir. 1979).

        Where the district court concludes that- based upon the record taken as a whole, when viewed in

the light most favorable to the nonmovant as described above-a reasonable jury could find in the

nonmovant's favor on the disputed material fact, summary judgment must be denied. Anderson, 477 U.S.

at 248. But where, in light of the same, the court concludes that a jury could not reasonably find in the

nonmovant's favor, summary judgment may be granted. Id. at 249- 50.

        III.      Analysis

        In their memorandum m support of the Motion, Defendants argue that they cannot be held

responsible for any damages that might be claimed by Jarvis because (1) North Carolina' s wrongful-death

statute only allows those entitled to take in intestacy to recover in an action for wrongful death and

(2) Plaintiff cannot forecast sufficient evidence that Jarvis was entitled to take under North Carolina's

intestate-succession statute. [DE-30]



    3The court need only consider those parts of the record cited by the parties, but it may consider other
    materials in the record if it so chooses in the exercise of its discretion. Fed. R. Civ. P. 56(c)(3); Carlson v.
    Boston Sci. Corp., 856 F.3d 320, 324-25 (4th Cir. 2017).


                                                           4

                  Case 5:18-cv-00445-M Document 70 Filed 05/12/20 Page 4 of 8
        In his complaint, Plaintiff seeks damages under North Carolina's4 wrongful-death statute, N.C. Gen.

Stat. § 28A-18-2. [DE-1-5      ,r,r 5, 43]   Under that statute, a legal representative can recover a variety of

damages from one responsible for causing a wrongful death, such as "[t]he present monetary value of the

decedent to the persons entitled to receive the damages recovered," including compensation for, e.g., loss

of"assistance of the decedent[.]" N.C. Gen. Stat.§ 28A-18-2(b)(4). But such damages "shall be disposed

of as provided in the Intestate Succession Act." N.C. Gen. Stat. § 28A-18-2(a). Accordingly, if a party

could not take from the decedent under North Carolina's Intestate Succession Act, N.C. Gen. Stat. § 29, the

party cannot recover damages in a suit brought under N.C. Gen. Stat. § 28A-18-2.

        Plaintiffs first argument-that the Motion is not a proper Rule 56 motion-bears analysis here. As

mentioned above, a party may seek summary judgment on any "part of [a] claim or defense" under Rule

56(a). Defendants have here moved under Rule 56 for judgment on the part of Plaintiffs wrongful-death

claim based upon damages Jarvis might be "entitled to receive[,]" arguing that there is no genuine dispute

regarding whether Jarvis could take from Decedent under N.C. Gen. Stat. § 29, and thus that there is no

genuine dispute that such damages are not recoverable by Plaintiff in this lawsuit. [DE-30] In other cases,

district courts have granted similar motions for partial summary judgment. See Chevron Pipe Line Co. v.

PacifiCorp, No. 2:12-CV-287-TC, 2017 U.S. Dist. LEXIS 144260, at *3 (D. Utah Sep. 6, 2017) ("The plain

language of Rule 56 allows a court to grant partial summary judgment on a portion of a claim .... Damages

are part of a claim."); Loft v. Stationary Eng'rs, Local 39, PTF, LLC, 87 F. Supp. 3d 1138, 1146 (N.D. Cal.

2015) (noting that "[a]lthough it does not appear the Ninth Circuit has explicitly addressed the question of

whether a party may move for summary judgment on the availability of a remedy, most district courts to

consider the question have held that it is proper" and collecting cases). In light of these cases, and its plain



    4Under the Erie doctrine, a federal court sitting in diversity applies (1) the substantive law of the state in
    which it sits and (2) federal procedural law. See Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198
    (4th Cir. 2014); Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78- 79 (1938).

                                                          5

               Case 5:18-cv-00445-M Document 70 Filed 05/12/20 Page 5 of 8
reading of Rule 56(a), the court is persuaded that the Motion is a proper Rule 56(a) motion. See also Fed.

R. Civ. P. 56(g) (allowing the court to "enter an order stating any material fact - including an item of

damages or other relief - that is not genuinely in dispute and treating the fact as established in the case."

(emphasis added)).

       The court accordingly turns to the substance of the Motion. Because a jury's decision regarding

whether Jarvis could take from Decedent under N.C. Gen. Stat.§ 29 "might affect the outcome of the suit

under the governing law[,]" that question concerns a material fact, and Defendants' Motion may be granted

upon a showing that there is no genuine dispute about that fact, i. e., that "a reasonable jury could [not]

return a verdict" for Plaintiff with respect to that fact based upon the evidence forecast by the parties.

Anderson, 477 U.S. at 248.

       In support of the Motion, Defendants: (1) have directed the court's attention to a document that

appears to be Jarvis's birth certificate, which indicates that Jarvis was the son of Decedent and Tamara

Manning; and (2) in their Local Rule 56.l(a) Statement of Material Facts, have alleged that Decedent and

Manning were not married at the time of Jarvis's birth, and that Jarvis was born out of wedlock. [DE-32-

3; DE-31   ml 5-6]   Plaintiff admitted thatJarvis was born out of wedlock in his Local Rule 56.l(a) response.

[DE-35 ,r,r 5-6]

       N.C. Gen. Stat. § 29-19 governs intestate succession by, through, and from a child born out of

wedlock. That statute only allows a child born out of wedlock to take from a person alleged to have been

their father if the person: (1) was finally adjudged to be the father of the child; (2) acknowledged himself

during his and the child's lifetime to be the father of the child in a written, certified, and properly filed

instrument; or (3) died not later than one year following the child' s birth and was established to be the

child's father through DNA testing. N.C. Gen. Stat. § 29-19(b). North Carolina courts have made clear

that "[ a]n illegitimate child's right to inherit from [his] putative father is established only via strict



                                                        6

                Case 5:18-cv-00445-M Document 70 Filed 05/12/20 Page 6 of 8
compliance with one of the statutory methods of legitimation" set forth in N.C. Gen. Stat.§ 29-19. In re

Williams , 208 N.C. App. 148, 152, 701 S.E.2d 399, 401 (2010).

       Defendants argue that Plaintiff cannot forecast evidence creating a genuine dispute as to whether

Jarvis was legitimized in one of the ways described within N.C. Gen. Stat. § 29-19(b). [DE-30 at 7-10]

Because Plaintiff would bear the burden of proving that Jarvis had been legitimized at trial, this argument

puts the onus upon Plaintiff to "come forward with evidence which shows more than some metaphysical

doubt that genuine and material factual issues exist." Austin, 48 F.3d at 836; Celotex, 477 U.S. at 324.

       Plaintiff has failed to so come forward. As mentioned above, Plaintiff argued in opposition that the

Motion was premature because the discovery period had not closed when the Motion was filed, and stated

that he was pursuing evidence that might defeat the Motion, namely a written instrument acknowledging

paternity as contemplated by N.C. Gen. Stat.§ 29-l 9(b)(2). [DE-34 at 4-5] But the discovery period closed

in August 2019, and in the parties' joint response to the court' s April 6, 2020 order expressly soliciting any

additional evidence relevant to the Motion, Plaintiff did not come forward with any such evidence and

stated his position that the Motion was ripe for adjudication. [DE-67; DE-69 ,r 8] Accordingly, Plaintiff

has failed to defeat summary judgment.

       Because Plaintiff has failed to demonstrate the existence of a genuine dispute as to whether Jarvis

could take from Decedent under N.C. Gen. Stat. § 29, the court concludes that Defendants are entitled to

partial summary judgment on that issue. As a result, no damages that might otherwise be recoverable by

Jarvis may be recovered by Plaintiff in this case.




                                                       7

               Case 5:18-cv-00445-M Document 70 Filed 05/12/20 Page 7 of 8
IV.    Conclusion

For the reasons stated above, Defendants' Motion for Partial Summary Judgment is GRANTED.

SO ORDERED this the 12th day of May, 2020.



                                                      cM
                                      RI ARD E. MYERS II
                                                                 J_J/J 11

                                      UNITED STATES DISTRICT JUDGE




                                          8

      Case 5:18-cv-00445-M Document 70 Filed 05/12/20 Page 8 of 8
